t c summary opinion united_states tax_court diana doucoure petitioner v commissioner of internal revenue respondent docket nos 11326-16s 25317-16s filed date diana doucoure pro_se lyle b press gennady zilberman byron m huang and jonathan bartolomei for respondent summary opinion colvin judge these cases were heard pursuant to the provisions of section of the internal_revenue_code in effect when the petitions were filed 1section references are to the internal_revenue_code in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure petitioner was a resident of new york when the petition was filed pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case by notices of deficiency dated april and date respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal_income_tax for and respectively after concessions the issue for decision is whether petitioner is eligible for the earned_income_tax_credit for or we hold she is not background some of the facts have been stipulated and are so found a petitioner’s street vending activity petitioner was self-employed as a street vendor in new york new york during and she sold socks t-shirts and hats she obtained items to sell from people who approached her on the street she paid cash for those items and did not keep inventory records petitioner’s customers usually paid her in cash and she rarely recorded sales she usually did not give receipts to her customers at the end of each workday petitioner counted the money she had received and then decided how much to keep for her personal_use petitioner had a bank account at citibank during and she sometimes deposited money from her street vending activity into her bank account petitioner closed the account in and did not retain any of the records for the account b petitioner’s tax returns for and petitioner timely filed form sec_1040 u s individual_income_tax_return for and which included schedules c profit or loss from business for her street vending activity on her schedule c petitioner reported gross_sales receipts of dollar_figure business_expenses of dollar_figure and a net profit of dollar_figure on her schedule c she reported gross_sales receipts of dollar_figure no business_expenses and a net profit of dollar_figure petitioner claimed that she was eligible for an earned_income_tax_credit of dollar_figure for and dollar_figure for c irs audit the only documents petitioner provided to the internal_revenue_service irs relating to her street vending activity were six receipts totaling dollar_figure2 for items she purchased for resale during petitioner timely filed petitions for both notices of deficiency we consolidated the cases on date 2the receipts are in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure discussion a burden_of_proof the commissioner’s determination in a notice_of_deficiency is generally presumed correct and the taxpayer bears the burden of proving otherwise rule a 503_us_79 290_us_111 petitioner does not contend that she satisfied the requirements of sec_7491 for shifting the burden_of_proof see rule a thus the burden_of_proof for all factual issues remains with petitioner b analysis eligible individuals may be entitled to an earned_income_tax_credit against their income_tax liabilities if they meet the requirements of sec_32 as earned_income increases the amount of the credit also increases then reaches a peak and then decreases and ultimately phases out as income further increases petitioner contends that she had earned_income in the amounts reported on her form sec_1040 for and petitioner claims the amount of her earned_income from her street vending activity was dollar_figure for and dollar_figure for those amounts would qualify her for the highest earned_income_tax_credit available to a taxpayer with the number of dependents she claimed for those years form_1040 instructions pincite form_1040 instructions pincite petitioner provided only the six purchase receipts and her testimony to establish the amounts of her gross_receipts and expenses for and she testified that she had gross_sales receipts and business_expenses in the amounts reported on her schedule c she also testified that she relied on documents from her citibank account in reporting the amounts of her gross_sales receipts however she offered no bank records into evidence in these cases and she testified that she closed the account at some point in and discarded all of her bank records we decide whether a witness’ testimony is credible by relying on objective facts the reasonableness of the testimony the consistency of statements made by the witness and the demeanor of the witness see 140_us_417 338_f2d_602 9th cir aff’g 41_tc_593 330_f2d_119 5th cir 89_tc_105 ndollar_figure witness testimony could almost always be said to be self- 3the largest earned_income_tax_credit for an eligible_individual with two qualifying children was dollar_figure for and dollar_figure for serving but that factor alone is not a reason to automatically reject the evidence as unreliable 761_f3d_314 n 3d cir we may discount testimony which we find to be unworthy of belief see 87_tc_74 but we may not arbitrarily disregard testimony that is competent relevant and uncontradicted see 39_f3d_658 6th cir aff’g and remanding 99_tc_370 and tcmemo_1992_616 petitioner testified she relied on her memory in knowing that she had business_expenses of dollar_figure for however the purchase receipts provided to the irs show her business_expenses for exceeded dollar_figure she reported on her schedule c for that she had no business_expenses during that year but at trial she testified that the amount of her business_expenses was identical to the amount she had for because of anomalies and inconsistences in her testimony and the inadequately explained disappearance of her banking records we do not find her testimony regarding the amounts of her income and expenses for and to be credible thus petitioner has not established the amount of her earned_income for and and she provided no evidence on which we can estimate the amounts of her income and expenses petitioner contends that she is entitled to a tax_refund for because she timely filed her tax_return and submitted the documents requested of her however merely filing a return and claiming a credit does not qualify a taxpayer for a refund petitioner also contends that she has a constitutional right to receive a tax_refund we disagree petitioner has no right to receive a refund based on an earned_income_tax_credit if she does not meet the statutory requirements for that credit thus petitioner has not shown that she is entitled to an earned_income_tax_credit for or to reflect the foregoing decisions will be entered under rule
